United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 12-5147                                                      September Term, 2012
                                                                           1:12-mc-00196-RCL
                                                                           1:12-mc-00197-RCL
                                                           Filed On: May 16, 2013
In re: Sealed Case,


------------------------------

Consolidated with 12-5148


         BEFORE:           Garland, Chief Judge, and Griffith, and Kavanaugh, Circuit Judges

                                              ORDER

       Upon consideration of the motion to unseal portions of the record, the court’s
order to show cause filed on March 28, 2013, and the joint response thereto, it is

         ORDERED that the order to show cause be discharged. It is

       FURTHER ORDERED that the opinion issued March 5, 2013, be issued publicly
with any material identifying appellant redacted.


                                             Per Curiam


                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Jennifer M. Clark
                                                               Deputy Clerk